Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Augustsson et al. (Biomicrofluidics 6, 034115, 2012, IDS) in view of Dayton et al. (US 2007/0071683, Pub Date: 03/29/2007, hereinafter “Dayton”), and further in view of Strand (WO 03102737).
Regarding claim 1, Augustsson teaches throughout the publication a method for selection of target material (abstract), comprising: receiving a fluid mixture of particles and the target material in a fluid chamber (page 034115-3 – setup of the chip flow-system); binding together the particles and the target material (page 034115-2 – incubation of beads with samples); generating an acoustic wave in the fluid chamber with an ultrasonic transducer that includes a piezoelectric material (page 034115-3 – ultrasonic actuation); retaining the particles in the fluid chamber against fluid flow via the influence of the acoustic wave on the particles (page 034115-4, see Figure 2 and caption – beads are retained in the main flow channel by acoustic force potential; page 034115-4 last paragraph continued onto page 034115-5, particles are confined to a narrow region in the vertical center plane of the main channel flow by the acoustic force…this causes the band of particles to experience a small shift towards the outlet side of the flow although still being “retained in the main channel”), 
(Examiner notes that the method blocks the particles from leaving the fluid chamber against fluid flow, as recited by Applicants, because the particles are blocked from leaving the chamber against the cross flow as is shown in figure 4, and page 034115-6, discussing for example that the bead loss in the outlets 4-8 is minor, i.e., <0.5%, which Examiner finds to nevertheless encompass Applicant’s invention given that the beads, i.e., more than 99.5 % of the beads, are blocked from leaving the fluid chamber, at least around where outlets 4-8 cross, against the cross fluid flow that is in the direction of outlets 4-8 via influence of the acoustic wave on the particles; Examiner notes that the claim does not specify the direction of “fluid flow”, nor does the claim specify details of the chamber, nor that the blocking occurs throughout an entire chamber).
While Augustsson teaches that the desired target were allowed to bind to the beads (page 034115-2 – incubation of beads with samples), the reference fails to teach that the beads have a liquid core. However, Dayton teaches throughout the publication carrier particles with or without a liquid core that can be concentrated with an acoustic streaming or radiation force (paragraph 0040).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Augustsson to incorporate carrier particles as taught by Dayton because it would have been no more than the simple substitution of one known binding bead for another type of bead well-known in the art that has binding capabilities and since the same expected acoustic manipulation would be expected.
Applicant has amended claim 1 to additionally recite “reflecting the acoustic wave with a reflector located opposite the ultrasonic transducer to form an acoustic field in the fluid chamber”.
Again, Augustsson teaches generating an acoustic wave in the fluid chamber with an ultrasonic transducer that includes a piezoelectric material (page 034115-3 – ultrasonic actuation), and teaches on page 034115-4-034115-5 that beads are retained in the main flow channel by acoustic force potential, and that particles are confined to a narrow region in the vertical center plane of the main channel flow by the acoustic force…this causes the band of particles to experience a small shift towards the outlet side of the flow although still being “retained in the main channel”. However, Augustsson does not teach reflecting the acoustic wave with a reflector located opposite the ultrasonic transducer to form an acoustic field in the fluid chamber. 
However forming an acoustic field in the fluid chamber using known means, such as a reflector located opposite the ultrasonic transducer, as shown by Strand (see for example claim 85 in Strand). 
Strand teaches on page 7 the following.“In accordance with one aspect, a fluid-handling device for ultrasonic manipulation of 
fluid- borne particles comprises a fluid-handling manifold having at least one fluid inlet port to a fluid-handling void within the manifold. The fluid-handling void includes at least a fluid channel extending from the inlet port, i.e., a channel operative to receive fluid via the inlet port and to pass such fluid in the manifold, e.g., fluid pumped or otherwise fed into the port from an exterior source. There may be more than one fluid channel within the manifold and any of such channels may include one or more straight or branched passageways and/or fluid- holding chambers or the like. The fluid-handling manifold further has an ultrasonic particle manipulator defining an ultrasonic cavity in the manifold. That is, the ultrasonic particle manipulator comprises at least one ultrasonic transducer operative to establish a standing wave at one or more locations in the fluid-handling void of the manifold, e.g., in a fluid- holding chamber along the channel, to manipulate some or all of the fluid-borne particles in a fluid flow though the channel. A reflector positioned opposite the transducer and/or one or more additional transducers can be used in accordance with known techniques to achieve standing wave fields in the ultrasonic cavity. In this regard, it will be understood from the detailed description that follows of certain preferred embodiments, that the transducer(s) may in some cases be actuated at frequencies other than their resonant frequencies in order to achieve certain aspects of the particle manipulation functionality disclosed here for fluid- borne particles in the ultrasonic cavity. The transducer may be any of those known to those skilled in the art that are suitable for a particular application of the methods and apparatus disclosed here. Optionally, in certain embodiments, the transducer employs digital signal generation. The fluid channel extends from the inlet port at least to the ultrasonic cavity, either in a straight-line path or through one or more intersections, vias, etc. within the manifold. It should be understood that any two or more channels in the manifold may or may not be in fluid communication with each other within the manifold. Two intersecting fluid passageways within the manifold may be referred to herein, alternatively, either as two different channels or as branches or portions of the same channel.” Page 7. Emphasis added.
	“In accordance with other preferred embodiments, the ultrasonic particle manipulator is operative to generate a controllably variable asymmetric standing wave in particle-bearing fluid in the manifold, such as at the intersection of two fluid channels. More particularly, the controllably variable asymmetric standing wave in such embodiments has a node that is effective to collect and hold fluid-borne particles against the flow of fluid, and that is moveable along the axis of wave propagation, i.e., in the direction from the transducer to the reflector. The node is moveable from a first location in the first fluid-handling channel through the intersection to a second location in the second channel. Controlled actuation of the transducer may be accomplished, for example, using analog or digital electronic controls operative to continuously or step-wise vary the asymmetric standing wave. As noted above, the ultrasonic particle manipulator of the fluid-handling manifold also may use digital signal generation for controllably generating a standing wave, e.g., for controllably establishing an asymmetric standing wave in particle-bearing fluid in the manifold.” Page 12. Emphasis added.
	Examiner notes that the combination of familiar elements according to known methods may be obvious when it does no more than yield predictable results. If a person of ordinary skill can implement a predictable variation, § 103 may bar its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. (MPEP 2141. I.)  Providing a reflector positioned opposite a transducer to 
establish a standing wave along a channel, to manipulate particles in a fluid flow though the channel, is a known technique, as shown by Strand (pages 7 and 12), and its use in the Augustsson method in a similar manner thus yields a predictable result. Since providing such elements is a mere combination of familiar elements according to known methods, and yield predictable results, it would have been obvious to one skilled in the art to provide such elements.
	Moreover, one skilled in the art would have had reasonable expectation of success in utilizing a reflector to hold particles in the Augustsson channel since Strand teaches that the reflector and transducer can be provided in a channel to collect and hold particles against flow, at a position that is moveable along the axis of wave propagation [page 12].
Regarding claim 2, Augustsson teaches the method wherein the acoustic wave is an acoustic traveling wave (page 034115-3 – ultrasonic actuation). 
Regarding claim 12, Augustsson in view of Dayton teach the method wherein the particles comprise: a lipid shell encapsulating the liquid core (Dayton, paragraphs 0123). 
Regarding claim 13, Augustsson in view of Dayton teach the method wherein the liquid in the liquid core comprises a perfluorocarbon (Dayton, paragraph 0123). 
Regarding claim 14, Augustsson in view of Dayton teach the method wherein the perfluorocarbon is perfluorohexane (Dayton, paragraph 0096).
Regarding claim 15, Augustsson in view of Dayton teach the method wherein the lipid shell is formed from dipalmitoylphosphatidylcholine (DPPC), 1,2-palmitoyl-phosphatidic acid (DPPA), or a lipid-polyethylene glycol conjugate (Dayton, paragraph 0096).
Regarding claim 16, Augustsson in view of Dayton teach the method wherein the lipid shell is functionalized with an antibody (Dayton, paragraph 0100).

Response to Arguments
Applicant’s arguments have been considered but are not found to be persuasive. 
Applicant has amended claim 1 to additionally recite “reflecting the acoustic wave with a reflector located opposite the ultrasonic transducer to form an acoustic field in the fluid chamber”, and argues that the cited prior art do not disclose this feature.
However, a newly cited reference (Strand) discloses this feature.
A portion of the grounds for rejection above that is directed towards this feature is copied and pasted here for convenience.
Again, Augustsson teaches generating an acoustic wave in the fluid chamber with an ultrasonic transducer that includes a piezoelectric material (page 034115-3 – ultrasonic actuation), and teaches on page 034115-4-034115-5 that beads are retained in the main flow channel by acoustic force potential, and that particles are confined to a narrow region in the vertical center plane of the main channel flow by the acoustic force…this causes the band of particles to experience a small shift towards the outlet side of the flow although still being “retained in the main channel”. However, Augustsson does not teach reflecting the acoustic wave with a reflector located opposite the ultrasonic transducer to form an acoustic field in the fluid chamber. 
However forming an acoustic field in the fluid chamber using known means, such as a reflector located opposite the ultrasonic transducer, as shown by Strand (see for example claim 85 in Strand). 
Strand teaches on page 7 the following.“In accordance with one aspect, a fluid-handling device for ultrasonic manipulation of 
fluid- borne particles comprises a fluid-handling manifold having at least one fluid inlet port to a fluid-handling void within the manifold. The fluid-handling void includes at least a fluid channel extending from the inlet port, i.e., a channel operative to receive fluid via the inlet port and to pass such fluid in the manifold, e.g., fluid pumped or otherwise fed into the port from an exterior source. There may be more than one fluid channel within the manifold and any of such channels may include one or more straight or branched passageways and/or fluid- holding chambers or the like. The fluid-handling manifold further has an ultrasonic particle manipulator defining an ultrasonic cavity in the manifold. That is, the ultrasonic particle manipulator comprises at least one ultrasonic transducer operative to establish a standing wave at one or more locations in the fluid-handling void of the manifold, e.g., in a fluid- holding chamber along the channel, to manipulate some or all of the fluid-borne particles in a fluid flow though the channel. A reflector positioned opposite the transducer and/or one or more additional transducers can be used in accordance with known techniques to achieve standing wave fields in the ultrasonic cavity. In this regard, it will be understood from the detailed description that follows of certain preferred embodiments, that the transducer(s) may in some cases be actuated at frequencies other than their resonant frequencies in order to achieve certain aspects of the particle manipulation functionality disclosed here for fluid- borne particles in the ultrasonic cavity. The transducer may be any of those known to those skilled in the art that are suitable for a particular application of the methods and apparatus disclosed here. Optionally, in certain embodiments, the transducer employs digital signal generation. The fluid channel extends from the inlet port at least to the ultrasonic cavity, either in a straight-line path or through one or more intersections, vias, etc. within the manifold. It should be understood that any two or more channels in the manifold may or may not be in fluid communication with each other within the manifold. Two intersecting fluid passageways within the manifold may be referred to herein, alternatively, either as two different channels or as branches or portions of the same channel.” Page 7. Emphasis added.
	“In accordance with other preferred embodiments, the ultrasonic particle manipulator is operative to generate a controllably variable asymmetric standing wave in particle-bearing fluid in the manifold, such as at the intersection of two fluid channels. More particularly, the controllably variable asymmetric standing wave in such embodiments has a node that is effective to collect and hold fluid-borne particles against the flow of fluid, and that is moveable along the axis of wave propagation, i.e., in the direction from the transducer to the reflector. The node is moveable from a first location in the first fluid-handling channel through the intersection to a second location in the second channel. Controlled actuation of the transducer may be accomplished, for example, using analog or digital electronic controls operative to continuously or step-wise vary the asymmetric standing wave. As noted above, the ultrasonic particle manipulator of the fluid-handling manifold also may use digital signal generation for controllably generating a standing wave, e.g., for controllably establishing an asymmetric standing wave in particle-bearing fluid in the manifold.” Page 12. Emphasis added.
	Examiner notes that the combination of familiar elements according to known methods may be obvious when it does no more than yield predictable results. If a person of ordinary skill can implement a predictable variation, § 103 may bar its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. (MPEP 2141. I.)  Providing a reflector positioned opposite a transducer to 
establish a standing wave along a channel, to manipulate particles in a fluid flow though the channel, is a known technique, as shown by Strand (pages 7 and 12), and its use in the Augustsson method in a similar manner thus yields a predictable result. Since providing such elements is a mere combination of familiar elements according to known methods, and yield predictable results, it would have been obvious to one skilled in the art to provide such elements.
	Moreover, one skilled in the art would have had reasonable expectation of success in utilizing a reflector to hold particles in the Augustsson channel since Strand teaches that the reflector and transducer can be provided in a channel to collect and hold particles against flow, at a position that is moveable along the axis of wave propagation [page 12].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ann Montgomery/Primary Examiner, Art Unit 1678